Citation Nr: 1511648	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for arthritis of the whole body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1951 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Regional Office (RO) in Denver, Colorado.  In December 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets additional delay, a remand is necessary in order to further develop the Veteran's claim.  The Veteran has not been afforded a VA examination to determine whether his in-service fever, whether Hantavirus or viral hemorrhagic fever or Korean Hemorrhagic Fever (claimed as Manchurian Rat Fever), resulted in any residuals, to include arthritis.  In light of the December 2014 private physician's statement, the Board concludes that a remand is necessary to afford the Veteran a VA examination and to request more medical records from the Veteran's private physician.

The Veteran's private physician has been treating the Veteran since 1959.  The physician stated that as a result of the Veteran's military service he has suffered from chronic, severe osteoarthritis and degenerative joint disease.  He also stated that the Veteran continues to receive treatment including anti-inflammatories and physical therapy "for this unrelenting process."  Unfortunately, the Board cannot afford probative weight to this statement without further rationale provided by the physician.  The Board also notes that the records submitted by the private physician only date back to 1998.  The Board feels that it would be more helpful if all of the Veteran's private treatment records from this physician were obtained in order to provide a more accurate picture for the continuity of symptomatology for the Veteran's conditions.

In December 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.  During this hearing, the Veteran explained that his DD-214 incorrectly lists his occupation as a radar operator when he was actually a part of the combat engineers.  The Veteran explained that he was assigned to a motor pool and drove trucks and bulldozers.  He also submitted picture evidence for the record that shows him working as a combat engineer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in obtaining all of the private treatment records from Dr. Higgins from 1959, thereafter, that have not previously been submitted, as well as from any other providers identified by the Veteran.  

2.  Ask the Dr. Higgins to provide further rationale for his December 2014 medical opinion.  Ask him to describe how the Veteran's current conditions are at least as likely as not related to service, which may include providing medical evidence of record, medical literature, etc., in order to support his rationale.

3.  Then, accord the Veteran an appropriate VA examination to obtain evidence as to whether the Veteran has residuals of an in-service fever, including arthritis of the whole body.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the following:

 A. Whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's treatment for symptoms of fever, chills, and abdominal pain in May 1952 was actually Hantavirus or viral hemorrhagic fever (or other virus of similar origin).

B. Whether it is at least as likely as not that the Veteran's diagnosed arthritis is related to his military service.  The examiner should discuss the Veteran's treatment in May 1952, and the possible residuals that may stem from that incident in service. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.   If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

